Opinion issued September 18, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00841–CV
____________

IN RE CHS/COMMUNITY HEALTH SYSTEMS, INC. AND COMMUNITY
HEALTH SYSTEMS, INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators CHS/Community Health Systems, Inc. and Community Health
Systems, Inc. have filed a petition for writ of mandamus complaining of Judge
Christopher’s August 31, 2006 “Order on Objections to Deposition testimony of Dr.
Srungaram,” denying relators’ objections relating to the doctor’s deposition.



          We deny the petition for a writ of mandamus.  We also deny relators’ motion
for temporary relief.  All other pending motions are denied as moot.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.